Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Dan Hu (registration number: 40,025) on 05/23/2022.
In the claims, amend the claims as indicated below:

1. (Currently Amended) A non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to:
perform data deduplication using a deduplication fingerprint index in a hash data structure comprising a plurality of blocks, wherein the hash data structure is stored in persistent storage, and a block of the plurality of blocks comprises fingerprints computed based on content of respective data units, wherein a first block of the plurality of blocks in the hash data structure comprises a plurality of buckets, and wherein each bucket of the plurality of buckets associates a respective fingerprint to a storage location indicator of a corresponding data unit, the respective fingerprint computed based on the corresponding data unit; and
use an indirect block in a memory to access a given block of the plurality of blocks in the hash data structure, the indirect block containing references to blocks of the hash data structure containing the deduplication fingerprint index, and the references identifying storage locations of the plurality of blocks in the persistent storage.
6.	(Cancelled)
7.	(Currently Amended) The non-transitory machine-readable storage medium of claim [[6]]1, wherein a bucket of the plurality of buckets associates a plurality of fingerprints to respective storage location indicators of corresponding data units.
8.	(Currently Amended) The non-transitory machine-readable storage medium of claim [[6]]1, wherein the hash data structure comprises header information indicating a number of fingerprints included in each bucket of the plurality of buckets.
10.	(Currently Amended) The non-transitory machine-readable storage medium of claim 1, wherein the instructions upon execution cause the system to:
	for a data unit, compute a corresponding fingerprint based on the data unit; 
	compute a respective block index based on the corresponding fingerprint, the respective block index referring to a corresponding block of the deduplication fingerprint index in the hash data structure; 
	use the respective block index to look up a given reference, from among the references, in the indirect block; and
determine, from the given reference, the storage location of the corresponding block.
14.	(Currently Amended) A system comprising:
	persistent storage to store a hash data structure comprising a deduplication fingerprint index, the hash data structure comprising a plurality of blocks, and a block of the plurality of blocks comprises fingerprints computed based on content of respective data units, the fingerprints included in the deduplication fingerprint index, wherein a first block of the plurality of blocks in the hash data structure comprises a plurality of buckets, and wherein each bucket of the plurality of buckets associates a respective fingerprint to a storage location indicator of a corresponding data unit, the respective fingerprint computed based on the corresponding data unit; 
	a memory to store an indirect block containing block references indicating storage locations of blocks of the hash data structure containing the deduplication fingerprint index; and 
a processor to execute instructions stored on a machine-readable storage medium to:
compute block indexes based on respective fingerprints for the deduplication fingerprint index, wherein different block indexes map to different block references in the indirect block, and
		use the computed block indexes to look up respective block references in the indirect block.
16.	(Currently Amended) The system of claim 14, wherein the processor is to execute instructions stored on the machine-readable storage medium to:
	receive an incoming data unit;
	compute a fingerprint based on the incoming data unit;
	based on the computed fingerprint, access an entry of the indirect block and retrieve a respective block reference from the accessed entry; and
	as part of a deduplication process for the incoming data unit, determine if the computed fingerprint is included in a block, of the deduplication fingerprint index, referenced by the respective block reference.
19.	(Currently Amended) A method performed by a system comprising a hardware processor, comprising:
	performing data deduplication using a deduplication fingerprint index in a hash data structure comprising a plurality of blocks, wherein the hash data structure is stored in persistent storage, and a block of the plurality of blocks comprises fingerprints computed based on content of respective data units, the fingerprints arranged in sorted order in the block, wherein a first block of the plurality of blocks in the hash data structure comprises a plurality of buckets, and wherein each bucket of the plurality of buckets associates a respective fingerprint to a storage location indicator of a corresponding data unit, the respective fingerprint computed based on the corresponding data unit; 
	storing an indirect block in a memory, the indirect block containing an array of references to blocks of the hash data structure containing the deduplication fingerprint index, the references identifying storage locations of the plurality of blocks in the persistent storage; and
accessing a block of the hash data structure comprising the deduplication fingerprint index using an entry of the indirect block.


Allowable Subject Matter
Claims 1-5, 7-20 are allowed (claim 6 is cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
	“perform data deduplication using a deduplication fingerprint index in a hash data structure comprising a plurality of blocks, wherein the hash data structure is stored in persistent storage, and a block of the plurality of blocks comprises fingerprints computed based on content of respective data units, wherein a first block of the plurality of blocks in the hash data structure comprises a plurality of buckets, and wherein each bucket of the plurality of buckets associates a respective fingerprint to a storage location indicator of a corresponding data unit, the respective fingerprint computed based on the corresponding data unit”.
The closest prior art, Yakushev et al (US 2013/0138620 A1) discloses similar features of data deduplication (par. 0029, figure 1). However, Yakushev et al do not explicitly teach:
 “perform data deduplication using a deduplication fingerprint index in a hash data structure comprising a plurality of blocks, wherein the hash data structure is stored in persistent storage, and a block of the plurality of blocks comprises fingerprints computed based on content of respective data units, wherein a first block of the plurality of blocks in the hash data structure comprises a plurality of buckets, and wherein each bucket of the plurality of buckets associates a respective fingerprint to a storage location indicator of a corresponding data unit, the respective fingerprint computed based on the corresponding data unit”.

Another close prior art, Perlman et al (US 2021/0126773 A1), discloses similar features of indirect block access to memory (par. 0044, figures 2B-2C). However, Perlman et al do not explicitly teach:
“perform data deduplication using a deduplication fingerprint index in a hash data structure comprising a plurality of blocks, wherein the hash data structure is stored in persistent storage, and a block of the plurality of blocks comprises fingerprints computed based on content of respective data units, wherein a first block of the plurality of blocks in the hash data structure comprises a plurality of buckets, and wherein each bucket of the plurality of buckets associates a respective fingerprint to a storage location indicator of a corresponding data unit, the respective fingerprint computed based on the corresponding data unit”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“perform data deduplication using a deduplication fingerprint index in a hash data structure comprising a plurality of blocks, wherein the hash data structure is stored in persistent storage, and a block of the plurality of blocks comprises fingerprints computed based on content of respective data units, wherein a first block of the plurality of blocks in the hash data structure comprises a plurality of buckets, and wherein each bucket of the plurality of buckets associates a respective fingerprint to a storage location indicator of a corresponding data unit, the respective fingerprint computed based on the corresponding data unit”. Therefore, a Prima Facie Case of Obviousness cannot be established.

Claims 14 and 19 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOC TRAN/
Primary Examiner, Art Unit 2165